ORDER
PER CURIAM
Malin, Ltd., and Ulrich Krauskopf (collectively “Malin”) appeal from the “Order and Judgment” of February 5, 2016, denying Malin’s ‘Writ to the Court of Original Jurisdiction First and Amended Motion to Dissolve, Vacate, or Modify the Injunction.” We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts *288and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).